603 P.2d 944 (1979)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Alexander Peter MARTINEZ, Defendant-Appellee.
No. 79SA66.
Supreme Court of Colorado, En Banc.
December 10, 1979.
Robert L. Russel, Dist. Atty., John T. Riggs, Deputy Dist. Atty., El Paso County, Colorado Springs, for plaintiff-appellant.
J. Gregory Walta, Colorado State Public Defender, Craig L. Truman, Chief Deputy State Public Defender, Margaret L. O'Leary, Deputy State Public Defender, Denver, for defendant-appellee.
PER CURIAM.
We are again presented with another district attorney's appeal from an order of the trial court granting the defendant's motion for judgment of acquittal. We can only reiterate our position on such appeals:
"[T]his type of appeal challenging the sufficiency of the evidence serves little purpose and is rarely productive of any precedential value."
People v. Berry, Colo., 598 P.2d 1044 (1979). See also People v. Kirkland, 174 Colo. 362, 483 P.2d 1349 (1971). This case is no exception, especially in light of the fact that the trial court made it unmistakably clear on the record that it applied the correct standard for the granting of such motions as expressed by this court in People v. Bennett, 183 Colo. 125, 515 P.2d 466 (1973).
Judgment affirmed.